PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,854,355
Issue Date: December 1, 2020
Application No. 16/621,021
Filing or 371(c) Date: 10 Dec 2019
Attorney Docket No. 79532US009
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.182, filed, October 6, 2021, to correct the name of inventor “Ankit Mahajan Jr ” to “Ankit Mahajan” after payment of the issue fee.  

The petition is GRANTED.

Office records have been corrected to reflect the correct name of the above-named inventor.  A corrected Filing Receipt, which sets forth the correct name of the above-named inventor, accompanies this decision on petition.

The issue fee in this case was paid on October 12, 2020.  Therefore, the printing of the patent may have progressed to the point where the correct name of the inventor could not be included on the front page of the Letters Patent.  In such event, petitioner has requested a certificate of correction pursuant to the provisions of 37 CFR 1.323 and has paid the required fee of $160.00.

Any questions concerning this matter may be directed to Irvin Dingle at (571) 272-3210.  
Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.	

This matter is being referred to the Certificates of Correction Branch for processing of a certificate of correction after issuance of this application into a patent.

/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions 

ATTACHMENT:  Corrected Filing Receipt